Case 3:11-cv-05479-PGS-LHG Document 623 Filed 09/19/19 Page 1 of 2 PagelD: 11952
Case 3:11-cv-05479-PGS-LHG Document 618-1 Filed 09/06/19 Page 1 of 2 PagelD: 11852

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

In re EFFEXOR XR ANTITRUST Master Docket No. 11-5479 (PGS)(LHG)
LITIGATION

This Document Relates To: THIRD AMENDED

All CASES SCHEDULING ORDER

 

 

 

THIS MATTER having been opened to the Court jointly by the Parties extending the time
for completion of discovery and other events, and good cause appearing,
IT IS THIS 19%, of September, 2019
ORDERED that the Second Amended Scheduling Order previously entered at ECF #585 will
be amended as follows:

Event Amended date
Plaintiffs commence document production Tuesday, October 1, 2019

 

 

Presumptive date for commencement of party
fact depositions.

 

— - Wednesday, December 4, 2019
Plaintiffs’ date for substantial completion of

production of documents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fact discovery closes Thursday, June 18, 2020
Plaintiffs serve all opening expert reports Wednesday, July 1, 2020
Defendants serve opposition expert reports Wednesday, September 23, 2020
Plaintiffs serve rebuttal expert reports Thursday, November 12, 2020
Plaintiffs file motions for class certification Thursday, November 19, 2020
Deadline for deposing class cert experts Monday, December 7, 2020
All Daubert motions filed on class cert experts Thursday, December 17, 2020
Close of expert discovery Friday, January 15, 2021
Defendants file class cert opposition briefs Friday, January 15, 2021
a Paubert class certification oppositions Thursday, January 28, 2021
Plaintiffs file class certification reply briefs Tuesday, February 23, 2021
Daubert class cert replies filed Tuesday, March 2, 2021
Class cert hearing TBD

Deadline for filing Rule 56 motions Friday, March 19, 2021
Deadline for filing opposition to Rule 56 Friday, May 14, 2021
motions

Deadline for filing Rule 56 replies Friday, June 11, 2021

 

 

 

 

Rule 56 hearing TBD

 
Case 3:11-cv-05479-PGS-LHG Document 623 Filed 09/19/19 Page 2 of 2 PagelD: 11953
Case 3:11-cv-05479-PGS-LHG Document 618-1 Filed 09/06/19 Page 2 of 2 PagelD: 11853

 

Trial Date (Proposed by plaintiffs; Defendants
believe no trial date should be scheduled at this
time)

 

 

Monday, November 1, 2021 or TBD
QA) £)

 

 

LOISAK GOO! aan
